182 S.E.2d 648 (1971)
12 N.C. App. 106
Sylvia Anne Collins SCHOOLFIELD and husband, James Norman Schoolfield, Petitioners,
v.
Wanda Louise COLLINS (single) et al., Respondents.
No. 7118SC20.
Court of Appeals of North Carolina.
August 4, 1971.
Certiorari Allowed October 5, 1971.
*649 Turner, Rollins & Rollins, by Elizabeth O. Rollins, Greensboro, for petitioner-appellee.
Smith & Patterson, by Henry N. Patterson, Jr., Greensboro, for respondent-appellant.
Certiorari Allowed by Supreme Court October 5, 1971.
BROCK, Judge.
In support of their motion for summary judgment petitioners offered their interrogatories and the answers thereto of the appealing respondent. The appealing respondent offered no affidavits in response, except an affidavit of counsel which asserts in effect that he believes he will be able to offer pertinent evidence at trial. Otherwise the appealing respondent relies upon her pleadings and her answers to the interrogatories. For the sake of brevity and economy we will not set out here the lengthy interrogatories and answers; suffice to say, a careful reading fails to disclose competent evidence of facts showing that there is a genuine issue for trial. The affidavit of counsel adds no competent evidence.
"When a motion for summary judgment is made and supported as provided in this rule, an adverse party may not rest upon the mere allegations or denials of his pleading, *650 but his response, by affidavits or as otherwise provided in this rule, must set forth specific facts showing that there is a genuine issue for trial. If he does not so respond, summary judgment, if appropriate, shall be entered against him." G.S. § 1A-1, Rule 56(e).
The purpose of Rule 56 is to provide an expeditious method of determining whether a genuine issue as to any material fact actually exists, and if not, whether the moving party is entitled to judgment as a matter of law. G.S. § 1A-1, Rule 56(c). In our opinion the appealing respondent's answers to the interrogatories reveal that no genuine issue as to a material fact exists; and further that upon the facts established petitioner was entitled to judgment as a matter of law.
Affirmed.
MORRIS and HEDRICK, JJ., concur.